Consent of Independent Registered Public Accounting Firm We hereby consent to the use in this Registration Statement on Form N-6 (the “Registration Statement”) of our report dated April 12, 2012, relating to the financial statements of Pruco Life of New Jersey Variable Appreciable Account, which appears in such Registration Statement. We also consent to the use in this Registration Statement of our report dated March 09, 2012, relating to the financial statements of Pruco Life Insurance Company of New Jersey, which appears in such Registration Statement. We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/PricewaterhouseCoopers LLP New York, New York April 20, 2012
